Citation Nr: 9929976	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-05 225A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
December 12, 1997, Board decision, which denied reopening the 
claim for service connection for sinusitis with headaches.

REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to July 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the appellant as to clear and 
unmistakable error in a December 12, 1997, Board decision.

The Board notes that a motion for reconsideration of the 
December 12, 1997, Board decision was denied in August 1998.


FINDINGS OF FACT

1.  The petition to reopen the claim for service connection 
for sinusitis with headaches was denied by the Board in a 
December 12, 1997, decision.

2.  The appellant has alleged that he has established 
aggravation of his pre-existing sinusitis with headaches 
because his service medical records show that he was 
hospitalized for this condition while on active duty.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error 
in the December 12, 1997, Board decision in failing to 
reopen and grant service connection for sinusitis with 
headaches fails to meet the threshold pleading requirements 
for revision of the Board decision on grounds of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. § 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error in the December 12, 1997, Board decision, 
which denied reopening the claim for service connection for 
sinusitis with headaches.  The appellant argues that he has 
established aggravation of his pre-existing chronic sinusitis 
with headaches in service because his service medical record 
show that he was hospitalized for this condition while on 
active duty.  Thus, he believes that his claim should be 
reopened and that service connection, based upon aggravation, 
should be granted for sinusitis with headaches.

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(1999).  Pursuant to Section 20.1404(b) (1999), the motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be denied.

After careful review of the evidence of record, the Board 
concludes that the appellant has not set forth specific 
allegations of error, either of fact or law, as to the 
December 12, 1997, Board decision.  His assertion that he has 
established that his chronic sinusitis with headaches was 
aggravated in service is not a specific contention of error 
of fact or law as to the December 1997 Board decision.  It 
appears that the appellant may be making an allegation as to 
how the facts were weighed in the Board decision, which 
cannot form the basis of a clear and unmistakable error 
claim.  See 38 C.F.R. § 20.1403(d)(3) (1999) (a disagreement 
as to how the facts were weighed or evaluated is an example 
of a situation which is not clear and unmistakable error in a 
Board decision).  Additionally, his allegation that the May 
1997 rating decision was "very ambiguous" is not a specific 
contention of error of fact or law as to the December 1997 
Board decision.  

Therefore, the Board finds that the appellant has not set 
forth any bases for findings of error or any indication as to 
why the result of the December 12, 1997, Board decision would 
have been different but for the alleged errors.  Accordingly, 
in the absence of allegations that set forth clearly and 
specifically alleged clear and unmistakable errors of fact or 
law in the Board decision, the legal or factual bases for 
such allegations, and why the result would have been 
manifestly different but for the alleged error, the 
appellant's motion for revision of a December 12, 1997, Board 
decision is denied.  See 38 C.F.R. § 20.1404(b).  


ORDER

The motion for revision of the December 12, 1997, Board 
decision on the grounds of clear and unmistakable error as to 
the petition to reopen the claim for service connection for 
sinusitis with headaches is denied.



		
	
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under Rule of Practice 1404(a), 64 Fed. Reg. 2140 (1999) (to 
be codified at 38 C.F.R. § 20.1404(a)), is not a final 
decision of the Board.  Rule of Practice 1409(b), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1409(b)).  
This dismissal removes your motion from the Board's docket, 
but you may refile the motion at a later date if you wish.


